Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 27, 2021

                                     No. 04-21-00200-CV

                                    Robert C. SINGER, III,
                                           Appellant

                                               v.

 April Marie SINGER, Individually and as Trustee of the Singer Financial Management Trust,
                                        Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-03145
                      Honorable Cynthia Marie Chapa, Judge Presiding

                                        ORDER
Sitting:      Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice

        This is an accelerated appeal. On September 29, 2021, we issued an opinion and
judgment in this case. On October 26, 2021, appellant filed a motion to expedite the issuance of
the mandate. The motion states that appellant has conferred with appellee’s counsel and appellee
is not opposed to this relief.

        Appellant’s motion to expedite the issuance of the mandate is GRANTED. The clerk of
this court is instructed to issue the mandate immediately. See TEX. R. APP. P. 18.6 (allowing the
appellate court to expedite the issuance of the mandate in an accelerated appeal).




                                                    _________________________________
                                                    Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court